                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSHUA W. SEYFARTH,                               )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 4: 18-cv-00805-JAR
                                                  )
OFFI.CER HAHN, et al.,                            )
                                                  )_
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On October 24, 2018, the Court

ordered defendant Officer Hahn to be served in his individual capacity as to plaintiffs claims of

excessive force and unlawful arrest under the Fourth Amendment, as well as plaintiffs state law

claims of false arrest, malicious prosecution, assault and battery, civil conspiracy, and intentional

infliction of emotional distress. (Docket No. 5). Summons was issued that same day. (Docket

No. 7). On November 2, 2018, the summons was returned executed on Officer Hahn. (Docket

No. 10). According to the return, Officer Hahn was served at his place of employment at the St.

Francois County Sheriffs Office. The summons was left with Sergeant Hardy White of the St..

Francois County Sheriffs Department

       As of this date, defendant Hahn has not answered the complaint arid no one has entered

an appearance on· his behalf. Therefore, under these circumstances, the Court will direct the

Clerk of Court to reissue process on defendant Hahn. The Court will further order the United

States Marshals Service to personally deliver the summons to Officer Hahn at the St. Francois

County Sheriffs Office, rather than leaving the summons with any third party.

       Accordingly,
       IT IS HEREBY ORDERED that the Clerk of Court shall issue process or cause process

to issue·upon defendant Hahn in his individual capacity as to plaintiffs claims of excessive force

and unlawful arrest under the Fourth Amendment, as well as plaintiffs state law claims of false

arrest, malicious prosecution, assault and battery, civil conspiracy, and intentional infliction of

emotional distress.

       IT IS FURTHER ORDERED that the United States Marshalls Service shall personally

deliver the summons to Officer Hahn at the St. Francois County Sheriffs Office.

       Dated this   }6y ~    of                         , 2019.




                                                ~
                                                ~
                                                 J
                                                  £ ·   A. ROSS
                                                                     DISTRICT JUDGE




                                                2
